PER GURIAM.
This is an appeal by the defendant from an order entered by the circuit court of Minnehaha county on the 16th day of March, 1933, overruling motion to vacate and set aside default judgment. The notice of appeal was served on the 14th day of March, 1934, and a certified copy thereof was filed in the office of the clerk of this court on March 16, 1934. No brief has been filed, and no further steps or proceedings have been taken in the prosecution of this appeal.
The appeal is deemed 'to be abandoned, and the order appealed from is affirmed.